Notice of Pre-AIA  or AIA  Status
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                          

                	 Claim Rejections - 35 USC § 103
2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 1-2, 4, 8, 11-12, 14, 18 and 20 Wan et al. (Robust and Precise Vehicle Localization based on Multi-sensor Fusion in Diverse City Scenes, 2018 IEEE 978-1-5386-3081-5/18, pages 4670-4677).  
            Regarding claims 1, 11 and 20 Wan disclose positioning an object (Wan Figs. 1-2, Wan in Abstract states we present robust and precise localization and note: page 4670, paragraph I, left-column, lines 1-5, localization of the vehicle [Fig. 1] obviously corresponds to positioning an object), comprising: 
           obtaining a map related to a region where the object (vehicle/automobile) is located (Wan Fig. 3 shows pre-built LIDR map page 4671, paragraph III LIDAR MAP 
           determining, based on the map and current point cloud data related to the object, an estimated position of the object, an estimated height corresponding to the estimated position and an estimated probability that the object is located at the estimated position with an estimated posture (Wan page 4671, right column paragraph IV LIDAR BASED LOCALIZATION, Wan states localization system estimate the position, velocity and attitude jointly. We seek optimal solution that 3-d position and heading in the LIDAR localization. Here is 2D Cartesian coordinate from a conformal projection. Our pre-built map includes the statistics of the altitude of the road surface. We could obtain the altitude estimation by assuming the vehicle run on the road surface and also note: page 4672, left-column A and right-column paragraph B. Horizontal localization 1) prediction step update the probability for each cell and page 4672 left column disclose Algorithm 1 LIDAR based localization in which based on the map (Fig. 2) & point cloud data shows estimated  position of the object, an estimated height [altitude] corresponding to the estimated position and an estimated probability that the object is located at the estimated position with an estimated posture [heading angle]. All this obviously corresponds to determining, based on the map and current point cloud data related to the object, an estimated position of the object, an estimated height corresponding to the estimated position and an estimated probability that the object is located at the estimated position with an estimated posture ) and 
            determine based on the estimated position, the estimated height and the estimated probability, position  for the object, the position indicating at least one of a 
            Therefore it would have been obvious to one having ordinary skill in the art before the filing of the claimed invention to obtain a map related to a region where the object (vehicle/automobile) is located, determine, based on the map and current point cloud data related to the object, an estimated position of the object, an estimated height corresponding to the estimated position and an estimated probability that the object is located at the estimated position with an estimated posture, determine based on the estimated position, the estimated height and the estimated probability, position  for the object, the position indicating at least one of a current position of the object, a current height of the object and a current posture of the object, because such a system provide precise and accurate positioning/localizing of vehicle/automobile while driving as shown by Wan
           Regarding claims 2 and 12 Wan disclose obtaining historical point cloud data related to the region, the historical point cloud data collected during an historical time period (Wan Figs. 2-3, page 4671 right column, paragraph III. LIDAR MAP GENERATION, lines 1-3  a pre generated map );


           generating the map based on the plurality of map layers (Wan Fig. 3,  page 4671 right column, paragraph III. LIDAR MAP GENERATION, lines 1-15, page 4672 paragraph A. Heading angle estimation and page 4673, left-column 2) the update step lines 8-10 note: online built map with laser scans).
           Regarding claims 4 and 14 Wan disclose determining the estimated height comprises: determining at least one map layer from the plurality of map layers based on a predetermined height of the estimated position and height information of the plurality of map layers, the predetermined height being within a height range associated with the at least one map layer (Fig. 3, page 4672, Algorithm 1 LIDAR-based localization an paragraph A. Heading Angle Estimation1-13); and
          determining the estimated height based on the predetermined height and height information of the at least one map layer (Fig. 3, page 4672, Algorithm 1 LIDAR-based localization an paragraph A. Heading Angle Estimation1-13).             
           Regarding claims 8 and 18 Wan disclose selecting a set of map layers from the plurality of map layers based on height information of the current point cloud data, height information of the set of map layers matching height information of the current point cloud data (Fig. 3, page 4672, Algorithm 1 LIDAR-based localization an paragraph A. Heading Angle Estimation1-13); and 

                                Allowable Subject Matter
4.        Claims 3, 5-7, 9-10, 13, and 15-17 and 19 are objected as dependent on rejected claims but would be allowable if rewritten in independent form including limitations of the base claim and any intervening claims.
                                     Communication
5.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is (571)272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


ISHRAT I. SHERALI
Examiner
Art Unit 2667

/ISHRAT I SHERALI/
Primary Examiner, Art Unit 2624
November 1, 2021